                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

CARRIE MAE CABALLERO                                               CIVIL ACTION

VERSUS                                                             NO. 19-12356

AVONDALE INDUSTRIES, INC., ET AL                                   SECTION "B"(4)

                                   ORDER AND REASONS

       Plaintiff filed a motion to remand, alleging removal of the

case was untimely. Rec. Doc. 12. Additionally, plaintiff alleges

the requirements for federal officer removal are not satisfied.

Id. Defendant timely filed a response in opposition. Rec. Doc. 19.

For the reasons discussed below,

       IT IS ORDERED that the motion to remand shall be HELD IN

ABEYANCE       and   ADMINISTRATIVELY      CLOSED   until    the    Fifth   Circuit

renders a decision in Latiolais v. Huntington Ingalls, Inc., 918

F.3d 406 (5th Cir.), reh'g en banc granted, 923 F.3d 427 (5th Cir.

2019).



FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       This     is   an   asbestos    case.    Plaintiff    filed    a   complaint,

alleging negligence, in Civil District Court for the Parish of

Orleans, naming the Avondale Interest as defendants. Rec. Doc. 1-

1. Plaintiff alleges that defendants’ negligence in failing to

warn     its    employees     of    the   risks   of   asbestos     exposure   and

defendants’ further negligence in its failure to implement proper


                                           1
safety procedures in handling asbestos resulted in the plaintiff

contracting asbestos-related lung cancer due to personal contact

with the plaintiff’s former spouse, Edward Boudreaux. Rec. Doc. 1-

1 at 19. Edward Boudreaux was an employee of defendant, Avondale.

Id. Plaintiff was deposed on June 12, 2019. Rec. Doc. 1-2.   He was

deposed on July 10, 2019, July 11, 2019, August 21, 2019 and August

22, 2019. Rec. Doc. 1. Defendants received transcripts of Edward

Boudreaux’s July 10, 2019 and July 11, 2019 deposition on July

30,2019. Rec. Doc. 1-5. Defendants filed a notice of removal on

September 29, 2019 asserting the district court had jurisdiction

because defendants were acting under an officer of the United

States as set forth in 28 U.S.C. §1442. Rec. Doc. 1 at 2. Defendants

assert the case became removeable after the defendants received

transcript of Edward Boudreaux’s deposition in which Mr. Boudreaux

testified that he worked on several U.S. Navy vessels. Rec. Doc.

1 at 5.

  Plaintiff filed the instant motion to remand claiming that

defendants’ removal notice was procedurally deficient because it

was untimely and the requirements of federal officer removal had

not been satisfied. Rec. Doc. 12-1. Defendants filed a response in

opposition stating that their notice of removal was timely filed

within thirty days of the point at which it became clear that

plaintiff’s claims were related to exposure to asbestos on federal

vessels. Rec. Doc. 19 at 7. Additionally, defendants’ response in

                                 2
opposition assert the court has jurisdiction pursuant to 28 U.S.C.

§1442 and request the court hold plaintiff’s motion to remand in

abeyance   pending   the   Fifth   Circuit’s   ruling   in   Latiolais   v.

Huntington Ingalls, Inc.



LAW AND ANALYSIS

     Timeliness of Removal

     If a civil action over which the district courts of the United

States have original jurisdiction is brought in a State Court, it

“may be removed by the defendant or defendants, to the district

court of the United States for the district and division embracing

the place where such action is pending.” 28 U.S.C. § 1441(a).

Defendants must file a notice of removal pursuant to 28 U.S.C.

§1446. Generally,

     “[t]he notice of a removal of a civil action or
     proceeding shall be filed within 30 days after the
     receipt by the defendant, through service or otherwise,
     of a copy of the initial pleading setting forth the claim
     for relief upon which such action or proceeding is
     based,”

28 U.S.C. § 1446(b)(1).

However,

     “if the case stated by the initial pleading is not
     removable, a notice of removal may be filed within 30
     days after receipt by the defendant, through service or
     otherwise, of a copy of an amended pleading, motion,
     order or other paper from which it may first be
     ascertained that the case is one which is or has become
     removable.”


                                     3
28 U.S.C. § 1446(b)(3).

The removing party bears the burden of showing that removal was

proper, and any ambiguities are to be strictly construed in favor

of remand. See Manguno v. Prudential Prop. & Cas. Ins. Co., 276

F.3d 720, 722 (5th Cir. 2002).

      The first issue before the Court in this case is a timeliness

dispute. Parties disagree as to when removal of the suit to federal

district court was proper. Plaintiff argues that removal was

untimely as defendants had notice, prior to suit being filed, that

plaintiff’s former husband worked aboard U.S. Navy vessels while

employed      at    Avondale.    Rec.    Doc.    12-1.     Plaintiff   contends

defendants had notice because defendants were in possession of

plaintiff’s        husband’s    employment      records.   Id.   In    addition,

plaintiff contends that in any event removal should have been filed

no later than August 2, 2019 which is thirty days after defense

counsel    received     plaintiff’s     former    husband’s   social   security

records. Id. Plaintiff argues the social security records again

indicate that her former husband was employed at Avondale prior to

mid-1974. 1

      As explained above, timeliness of removal is governed by 28

U.S.C. § 1446.       The Fifth Circuit has held the thirty-day clock is

only triggered by the initial pleading or other papers if it


1 According to plaintiff’s motion to remand, it is Avondale’s expert’s opinion
that the Navy required the use of asbestos prior to mid-1974. Plaintiff does
not provide any evidence in support of this statement. Rec. Doc. 12-1 at 6.

                                         4
“affirmatively reveals on its face that” the case is removable.

Chapman v. Powermatic, Inc., 969 F.2d 160, 163 (5th Cir. 1992).

Additionally, “the defendant’s subjective knowledge cannot convert

a case into a removable action.” Morgan v. Huntington Ingalls,

Inc., 879 F.3d 602, 612 (5th Cir. 2018) citing S.W.S. Erectors,

Inc. v. Infax, Inc., 72 F.3d 489, 494 (5th Cir. 1996). Plaintiff’s

petition    for   damages   contains       no   statement   indicating   that

plaintiff’s former husband, Edward Boudreaux, worked on a U.S.

Navy vessel or under the direction of a federal officer. 2 Thus,

the petition for damages does not affirmatively reveal that the

case is removeable. Plaintiff’s reliance on Parfait v. Huntington

Ingalls Incorporated is incorrect because the plaintiff in Parfait

specifically stated in his petition for damages to the state court

that he was exposed to asbestos while working aboard destroyer

escorts at Avondale. Parfait v. Huntington Ingalls Inc., No. CV

19-11958, 2019 WL 4297912 (E.D. La. Sept. 11, 2019).

      Since the defendant’s subjective knowledge cannot make the

case removable, the court must determine when the defendants

received “other paper” from which it was ascertainable that the

case was removeable. See 28 U.S.C. § 1446(b)(3). Although plaintiff


2 Plaintiff’s petition specifically states, “Petitioner specifically disclaims
any cause of action or recovery for any injuries caused by any exposure to
asbestos dust that occurred in, or on the grounds of, a federal enclave.
Petitioner also disclaims any cause of action or recovery for any injuries
resulting from any exposure to asbestos dust caused by any conduct, action,
acts or omissions of any and all federal officers, or committed at the
direction of an officer of the United States Government.” (Rec. Doc. 1-1 at
5).

                                       5
maintains that her former husband’s social security records sent

to the defendants on July 3, 2019 made it clear the case was

removable, plaintiff did not include the social security records

with the motion to remand. Consequently, the court cannot determine

whether the records are “other paper” that establish the case was

removable.

     The defendants filed the notice of removal on August 29, 2019

within    thirty   days   of    receiving   Edward    Boudreaux    deposition

transcript on July 30, 2019. Thus, the defendants’ notice of

removal was timely.



     Federal Officer Removal

  A civil action or criminal prosecution that is commenced in a

State court and that is against or directed to              The United States

or any agency thereof or any officer (or any person acting under

that officer) of the United States or of any agency thereof, in an

official or individual capacity, for or relating to any act under

color of such office or on account of any right, title or authority

claimed    under   any    Act   of   Congress   for   the    apprehension   or

punishment of criminals or the collection of the revenue, may be

removed to the district court of the United States for the district

and division embracing the place where it is pending. 28 U.S.C.

§1442(a)(1). To qualify for removal under 28 U.S.C. §1442 (a)(1),

a defendant must show; (1)that it is a person within the meaning

                                       6
of the statute, (2)that it has a colorable federal defense, (3)

that it acted pursuant to a federal officer’s directions, and (4)

that a causal nexus exists between its actions under color of

federal office and the plaintiff’s claims. Bartel v. Alcoa S.S.

Co., 805 F.3d 169, 171 (5th Cir. 2015) (quoting Winters v. Diamond

Shamrock Chem. Co., 149 F.3d 387, 398 (5th Cir. 1998).

  Due to the 2011 amendment to the federal officer removal statute

adding ”related to” language, the requirement that a “causal nexus”

exists between a defendant’s actions under color of federal office

and a plaintiff’s claims is in dispute.     Current Fifth Circuit

precedent holds   that negligence only claims do not challenge

actions taken under color of federal authority; thus, negligence

only claims lack causal nexus required for federal officer removal.

Legendre v. Huntington Ingalls, Inc., 885 F.3d 398 (5th Cir. 2018).

  In accordance with current Fifth Circuit precedence, remand is

proper because plaintiff brings only negligence claims. However,

on September 24, 2019, the en banc      Fifth Circuit heard oral

arguments in Latiolais v. Huntington Ingalls, Inc. to address the

2011 amendment’s “relating to” language and the “causal nexus”

requirement set forth in Bartel. Latiolais v. Huntington Ingalls,

Inc., 918 F.3d 406 (5th Cir.), reh'g en banc granted, 923 F.3d 427

(5th Cir. 2019). The defendants request the court hold the motion

to remand in abeyance considering the development in Latiolais v.

Huntington Ingalls, Inc. “[T]he power to stay proceedings is

                                7
incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants.” Landis v. N.

Am. Co., 299 U.S. 248, 254, 57 S. Ct. 163, 166, 81 L. Ed. 153

(1936). To prevent further delay caused by a possible later appeal

from an order of this court granting the plaintiff’s motion to

remand, it is in the best interest of the litigants and this court

to await the Fifth Circuit’s decision in Latiolais.

     New Orleans, Louisiana this 19th day of December 2019



                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                8
